JUDGE DuRELLE
delivered the following dissenting opinion, march 24, 1897:
'Assuming that I should differ from the former opinion of the court, if the construction sought upon these appeals were an original question now for the first time presented for decision, and that the meaning of the constitutional and statutory provisions under consideration is so plain that I should do so without regard to argument drawn from real or supposed inconvenience, which might result from,my construction, I am nevertheless .constrained to dissent from the present opinion. The case is not, in my judgment, one in which ja former erroneous decision upon a question of taxation is sought to be over-ruled by the court as to taxes assessed *215for subsequent years; nor do I intend here to express an opinion upon that class of cases.
The original opinion now overruled by the opinion of the court was not a mere question of liability to tax under statute or Constitution. It was a question of contract proprietary right, and was so decided. Having been so decided: after elaborate discussion and full consideration — it having been established by that decision that a contract right existed, and property of enormous value having doubtless Changed hands upon the strength of the property right so adjudged to exist — this Court should be slow to overturn a decision which has stood, for more than a year and a half, the law of the Commonwealth.
It has been said, and, in general, it is true, that “the certainty of a rule is of more importance than the reason on which it is founded.” The rule having been settled, though, in my judgment, not correctly; having been acted upon for a considerable time, I think it should be adhered to until the question is again presented to the court by legislative action or constitutional amendment. Instability in the decisions of a court of last resort with respect to property rights not only leads to an increase of speculative litigation —instituted for the purpose of testing the sentiment of the fcourt as constituted at the time — but directly invites persons and corporations interested in the determination of such questions to undue and improper interference in the selection of judges. In my judgment, the evils to result from the continuance of the incorrect rule are less than those which will result inevitably from the alteration of the rule by a divided court.
*216These views, which I have stated without elaboration or Argument, are sustained by the reasoning of the Supreme Court in Gelp eke v. Dubuque, 1 Wallace, 203, 206; 6 Peters’,' 299, 300; 16 How., 432.
For these reasons, to the extent that the opinion disturbs ■rights adjudged by the former opinion to exist, I do not concur in the opinion of the court.